Citation Nr: 0100570	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, 
postoperative, for the period from March 20, 1996 to 
August 17, 1998.

2. Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, 
postoperative, for the period from August 18, 1998 to May 
31, 1999.

3. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, 
postoperative, from June 1, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1965 to May 1969 and from January 1974 to January 
1976 and evidently had active service from April 1976 to 
April 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In November 2000, the veteran was 
afforded a hearing before the undersigned Board member.

The Board notes that, in April 1997, the RO denied service 
connection for bilateral hearing loss and confirmed and 
continued a 20 percent disability rating for the veteran's 
service-connected back disability.  In a June 1999 rating 
action, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable disability and 
granted service connection for tinnitus that was awarded a 
compensable disability evaluation.  The veteran has not 
indicated that he wished to appeal these actions.  At that 
time, the RO also assigned a temporary total rating, from 
March 22, 1999, for the veteran's service-connected back 
disability.  See 38 C.F.R. § 4.30 (2000).  Thereafter, in 
July 1999, the RO awarded a 40 percent rating for his 
service-connected back disability, effective from August 18, 
1998 (with the previously noted 100 percent from March 22, 
1999) and reassigned the 20 percent rating, from June 1, 
1999.


FINDINGS OF FACT


1. From March 20, 1996 to August 17, 1998, the veteran's 
service-connected degenerative disc disease, lumbar spine, 
post operative, was manifested by complaints of chronic 
radiating back pain and stiffness, necessitating 
medication for relief, essentially full range of motion , 
mild tenderness over the L3-L4 area and no kyphoscoliosis 
or deformity with x-rays and magnetic resonance image 
(MRI) scans essentially unchanged since 1993
 
2. From August 18, 1998 to May 31, 1999 (exclusive of the 
period from March 22, to May 31, 1999) the veteran's 
service-connected back disability was manifested by no 
more than moderate limitation of motion of the lumbosacral 
spine, pain on motion, persistent right sciatica, episodic 
calf spasms, radiation down the right leg with some 
decrease in strength of the right lower extremity and loss 
of lumbar lordosis, nerve root impingement with disc 
herniation and spondylosis shown on MRI, degenerative 
joint disease of the lumbar spine with lumbar stenosis and 
degenerative disc disease of the lumbosacral spine with 
neurologic involvement at multiple levels and normal 
posture and musculature; pronounced intervertebral disc 
syndrome was not shown.

3. From June 1, 1999 the veteran's service-connected back 
disability is manifested by complaints of constant and 
severe radiating pain, limitation of lumbar spine motion, 
degenerative changes, spinal stenosis and L4-L5 neuropathy 
and functional loss due to pain and weakness; bilateral 
deep tendon knee and ankle reflexes are "0"; pronounced 
intervertebral disc syndrome is shown.


CONCLUSIONS OF LAW

1. For the period from March 20, 1996 to August 17, 1998, the 
criteria for a rating in excess of 20 percent for 
degenerative disc disease, lumbar spine, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) 
amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5293 (2000).

2. For the period from August 18, 1998 to May 31, 1999 
(exclusive of the period from March 22 to May 31, 1999), 
the criteria for an evaluation in excess of 40 percent for 
service-connected degenerative disc disease, lumbar spine, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293.

3. For the period from June 1, 1999, the schedular criteria 
for a disability evaluation of 60 percent for service- 
connected degenerative disc disease, lumbar spine, 
postoperative, are met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased rating for his 
service-connected degenerative disc disease of the lumbar 
spine, postoperative.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President signed 
into law the "Veterans Claims Assistance Act of 2000", Pub. 
L. No. 106-175 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for his 
back disability, the Board has reviewed the veteran's claim 
in light of the Act, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required for it 
to be substantiated and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish entitlement to a higher rating.  The veteran and 
his representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 
16 (57 Red. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA compensation 
examination performed in February 1999 that is described 
below satisfied this obligation.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claim for an increased 
rating for a left tibia and fibula disability. 

I.  Factual Background

Service connection for degenerative disc disease of the 
lumbar spine, postoperative, was granted by the RO in a 
December 1984 rating decision that assigned a 10 percent 
disability evaluation.  The RO made that determination based, 
in large measure, on service medical records that documented 
complaints of back pain after the veteran fell down stairs 
and post service records that show he underwent a partial 
hemilaminectomy of L4-5 in 1983.  The RO also considered 
findings of a November 1984 VA examination report that 
diagnosed residuals of lumbar back injury, postoperative, 
with subjective symptoms and degenerative disc disease at L4-
L5.  In July 1985, the RO awarded a 20 percent evaluation to 
the veteran's service-connected back disability.

VA outpatient medical records, dated from June 1995 to 
February 1996, reflect the veteran's complaints of recurrent 
back pain.

In March 1996, the RO received the veteran's claim for an 
increased rating.  According to a March 1996 VA examination 
report, the veteran said that after his 1983 laminectomy of 
L5-S1, he did well for approximately five years, but in the 
late 1980s developed radiating lower back pain down his right 
leg.  He was treated by a private orthopedist and underwent a 
MRI in 1992, that diagnosed arthritis of L2-L3 but surgery 
was not advised.  Medication for back pain included 
salicylate and occasionally Tylenol PM.  The veteran 
currently experienced lower back pain with right hip and leg 
pain and aches and pain at night.  On examination, there was 
no kyphoscoliosis or deformity.  There was some mild, 
localized tenderness at L3-L4 area.  The veteran had a 
vertical midline scar extending at the level of about L3 
through S2, about five inches long, that was well-healed and 
noninfected.  He had a full range of motion of the 
lumbosacral spine with straight leg raising of 90 percent, 
bilaterally.  The veteran was able to flex the spine at 90 
degrees without any pain or discomfort.  Extension and 
lateral rotation and lateral tilt were intact and normal.  
Neurological examination was normal.  Diagnoses included 
lower back problem, lower back pain syndrome and history of 
L5-S1 laminectomy with improved symptoms over the next few 
years.  Currently, there was recurrent pain with a diagnosis 
of arthritis at L2-L3.  X-rays of the veteran's lumbosacral 
spine showed narrowing of the L4-L5 and L5-S1 disc spaces.  
Anterolateral and posterior spurring at these levels was 
noted.  There was a question of a laminectomy defect at L5, 
with a bony defect of the posterior elements of S1, possibly 
post surgical.  The overall appearance was described as very 
similar to a 1992 examination. 

Private medical records, dated from August 1997 to June 1998, 
evidently from Dr. R.M.K., indicate that the veteran was 
initially examined in August 1997.  According to that record, 
in 1992, the veteran stopped working as a computer 
programmer, did well and currently experienced increased, 
radiating back pain down his left hip.  Examination showed he 
had full range of motion and lower extremities were within 
normal limits.  X-rays of his lumbar spine were unchanged 
over the past four years and showed narrowing at the L4-L5 
and L5-S1 interspaces.  The clinical impression/plan was that 
the veteran was treated for recurrent lumbosacral ligament 
strain with left sciatica with return to back support, 
exercise and antiinflammatories.  The prognosis was guarded 
and a MRI was considered to rule out new disk disease that 
caused the left sciatica.  When seen in September 1997, the 
veteran reported improvement because he walked less but still 
had persistent knee, back and occasional neck discomfort.  

The veteran continued to experience persistent radiating back 
pain and a MRI was recommended to rule out disease.  
According to a January 1998 private MRI report, the 
impression was L2-3 and L4-5 small disc bulges, L3-4 small 
central disc protrusion, L5-S1 post-surgical changes, along 
with a small left foraminal disc protrusion and no 
significant change since the January 1993 MRI.

In a late January 1998 record, Dr. RMK noted that the recent 
MRI showed fibrous changes in the lumbar spine from previous 
surgery and also definite lumbar spinal stenosis.  The doctor 
said that a combination of previous surgery with scar tissue 
and the narrow canal made the veteran's lumbar spine quite 
symptomatic, but surgery was not recommended.  In March 1998, 
the veteran's back was described as stable.  

But when examined by Dr. RMK in August 1998, the veteran 
reported persistent right sciatica and episodic calf spasms.  
He had a trace right ankle reflex, +1 left ankle reflex and 
+2 knee reflexes.  Straight leg raising was negative to 90 
degrees. Dr. RMK opined that the veteran had recurrent back 
pain with right sciatica.  An epidural steroid was 
administered in September 1998, but the veteran reported 
increasing spasms two days later for which medication was 
recommended.  When seen the following week, the veteran was 
still symptomatic although he had decreased back and leg 
pain, and still experienced symptomatic spasms.  Further 
surgery was considered a possibility. 

Treatment records from Dr. T.K.D., an orthopedist, dated from 
October 1998 to June 1999, indicate that the veteran was seen 
in October with back pain and right leg cramps.  The veteran 
had episodes about four times a week and cramps nightly.  He 
had pain while sitting and standing, was unable to sleep for 
more than seven hours without getting up without a backache.  
He had numbness in the right heel and leg and weakness in the 
legs but no bowel or bladder problems.  He worked in a 
warehouse-receiving department.  The veteran took anti-
inflammatories, muscle relaxants, physical therapy and 
exercise, had epidural and the 1983 diskectomy.  On 
examination, the veteran's posture revealed a loss of lumbar 
lordosis.  Flexion was approximately 74 percent preserved and 
there was loss in extension rotation with pain.  Straight leg 
raise was negative and there was positive hamstring 
tightness, bilaterally.  There was no pain with 
internal/external rotation of the hip.  There was negative 
FABRE (full abduction and external rotation?).  Right and 
left hip, knee and ankle were without limitation of motion 
and there was no tenderness, crepitus, deformity or pain.  
Neurological examination revealed hypesthesia in the right 
leg with no motor or sensory deficits of the upper or lower 
extremities and reflexes were symmetrically decreased.  X-
rays of the lumbar spine revealed spondylosis.  The veteran's 
MRI showed spondylosis with nerve root impingement and disc 
herniation.  There was entrapment of the right S1 nerve root 
at L5-S1 with a question of a 3-4 small central disc 
protrusion and L2-3, L4-5 small disc bulges.  The impression 
was back and leg pain, post laminectomy syndrome.  There was 
a question of epidural fibrosis versus recurrent disc 
herniation or diabetic neuropathy.  Further tests and nerve 
studies were recommended.   

In January 1999, the veteran was privately hospitalized and 
diagnosed with lumbar spinal stenosis.  He underwent a 
myelogram and computerized tomography (CT) scan.  According 
to the lumbar myelogram report, the veteran reported back and 
bilateral leg pain, greater on the right leg.  The opinion 
was status post L5 laminectomy.  There was spondylosis of the 
lumbar spine with particular disc space narrowing at the L4-5 
level with an associated extradural defect.  There was also 
poor filling of the right L5 and right S1 nerve root sleeves, 
thought to represent osteophytic impingement but a component 
of disc herniation could not be excluded and a post-myelogram 
CT scan was recommended.  The CT report showed soft tissue 
changes adjacent to the right L5 nerve root that could 
represent postoperative scarring, but a small disc herniation 
could not be ruled out.  There was a large bone spur abutting 
the right S1 nerve root at the L5-S1 facet joint and 
sclerosis of the L5-S1 facets, bilaterally, greater on the 
right.  Clinical correlation was requested regarding his 
lumbar stability.  There was also a small central disc 
herniation slightly eccentric to he left at L1-2.  

The veteran underwent a fee-based VA examination in February 
1999.  According to the examination report, the veteran 
complained of low back pain that radiated into the hips, 
bilaterally, and down his right knee to his ankle.  The 
veteran's back popped, he had a lot of muscle spasms with 
occasional leg spasms.  His right lateral leg felt numb and 
his left foot occasionally went numb.  On examination, the 
veteran was 6 feet tall and weighed 246 pounds.  He had some 
tenderness to the low back area to palpation.  Lumbar spine 
examination revealed flexion to 45 degrees, extension to 22 
degrees, right and left lateral movements to 40 degrees and 
left and right lateral rotation to 35 degrees.  Neurological 
examination was unremarkable.  There was normal motor and 
sensory (findings) except for decreased sensation in the 
right lower leg on the lateral side.  Reflexes were two plus 
throughout.  The veteran worked in a warehouse and did a lot 
of lifting, stooping, bending and climbing stairs.  A lumbar 
spine film showed minimal degenerative narrowing at L5-S1.  
The diagnoses were degenerative disc disease of the lumbar 
spine; status post hemilaminectomy at L4-L5, current with 
mild minimal degenerative changes at L5-S1 with decreased 
flexion and extension as noted.  In an undated Addendum, the 
examiner noted that the veteran's pain began at 45 degrees 
flexion, 22 degrees extension, 40 degrees right and left 
lateral movements and at 35 degrees right and left lateral 
rotation.  There was no weakness or muscle spasms noted, only 
tenderness in the low back area.  Posture and musculature 
were normal.

Private medical records, dated from March to April 1999, 
reveal that in March the veteran underwent a posterior lumbar 
laminectomy decompression for herniated discs at L4-5 and L5-
S1 and fusion of L4-5 and L5-S1 with a left iliac crest bone 
graft.  He participated in a comprehensive rehabilitation 
therapy program.  According to that discharge summary, the 
veteran made gains and progressed from using a walker to 
using a cane to ambulate.  He was not allowed hyperflexion 
and his incision site healed.

An April 1999 postoperative medical record from Dr. TKD 
reveals that the veteran's strength was good with minimal 
tension signs and x-rays showed good position of hardware and 
bone graft.  In May 1999, the veteran reported right 
hamstring tightness but no neurological deficits were 
described and x-rays showed good position.  Physical therapy 
and stretching were recommended.   

In June 1999, as noted above, the RO assigned a temporary 
total disability evaluation for the veteran's convalescence 
from back surgery, effective March 22 1999.  

Private physical therapy records, dated from June to July 
1999, reflect that the veteran was on long term disability 
and complained of pain and tingling in his right and left 
lower extremities, sitting tolerance limited to one to two 
hours and standing for less than one hour.  His sleep was 
disturbed with periodic wakening.  He had limited ability to 
lift and carry items, difficulty with stairs and bending and 
stooping and an inability to perform normal work as a 
warehouse employee (when he routinely lifted overhead or from 
the floor to his waist) and needed assistance with activities 
of daily living.  The veteran sought independence and to 
resume full-time work.  A June 1999 interim note indicates 
that the veteran was compliant with attending therapy 
sessions and demonstrated improved posture and improved 
scar/soft tissue mobility but had pain with increased 
activity.  In July 1999, he reported increased pain with 
riding in a car or sitting and had calf spasms. 

In July 1999, as noted, the RO awarded a 40 percent 
disability evaluation for the veteran's service-connected 
back disability, effective from August 1998, prior to his 
second back surgery when the medical evidence documented his 
complaints of persistent right sciatica and episodic calf 
spasms, to May 31, 1999, after which a 20 percent rating was 
reassigned.

According to an August 1999 attending physician's statement 
from Dr. TKD, the veteran experienced pain, loss of range of 
lumbar motion and restricted ambulation and bending and he 
was status post lumbar fusion in March 1999.  Physical 
therapy was recommended.  The veteran was unable to stand for 
more than two hours or sit for more than one hour.  On the 
line indicating when the veteran will be able to return to 
work, Dr. TKD said the veteran will "not be able to work".

According to an October 1999 Functional Capacity Evaluation 
report, there was a link between physical problems identified 
in the musculoskeletal assessment and actual functional 
performance: minimal weakness left shoulder, significant 
limitation in trunk active range of motion, moderate weakness 
of the knees, bilaterally, and significant limitation in 
right knee active range of motion.  The veteran consistently 
reported pain during test items.  He had low back pain in 
waist to crown lift, right knee pain in dynamic pull, lumbar 
pain in elevated work, lumbar pain in trunk flexion/sitting, 
lumbar pain in trunk flexion/ standing and right knee and 
bilateral hip pain.  He rubbed his back during walking 
activity and was short of breath during elevated work, 
secondary to pain.  The veteran's movement was generally slow 
and deliberate, progressing to chopping patterns at higher 
weights. Walking activity showed progressive antalgic gait on 
his right lower extremity with progressive circumduction at 
the hip.  The veteran progressed to uncontrolled descent in 
stair climbing and stepladder due to lower extremity 
weakness.  Balance showed much over correction and loss of 
balance and the activity was rendered non-functional.  In 
sum, the veteran was unable to safely perform floor to waist 
lift, crawl, crouch-deep squat, repetitive squat and balance.  
Modified light work level was recommended with sedentary 
work.

Private orthopedic records, dated from February to September 
2000, reflect the veteran's complaints of right shoulder pain 
diagnosed as adhesive capsulitis.  A February 2000 record 
reflects back spasms and the veteran's concern about 
movement.  There were no motor or sensory deficits and his 
back was still tender.  X-rays showed no change in the 
position of grafts or fusion and no instability.  The 
impression was that he was doing well from a back standpoint.  
A March record describes the veteran's complaints of low back 
pain and concern over the 3-4 disc bulging and possible 
herniation.  A possible IDET (intradiskal electrothermy) 
procedure was recommended.  According to an April record, a 
recent MRI revealed some significant scaring of the lower 
nerve roots and, at 3-4, there was a central bulging disc.  
The veteran continued to have back pain and an IDET was 
recommended to halt the degeneration of the 3-4 bulging disc.  
As to the radicular pain, an epiduroscopy was recommended.  
The veteran elected to undergo an IDET that was performed in 
June and, thereafter, felt better, with no complications, 
numbness, tingling or weakness.

In July 2000, the veteran was referred for evaluation of 
chronic pain management, according to private pain clinic 
records, dated from July to October 2000.  He reported that 
the 1999 lumbar fusion and placement of spacers was somewhat 
helpful but had not relieved his spasms in the bilateral 
lower extremities.  The veteran was most recently treated 
with an IDET, but he still had pain described as spasms with 
weakness in his legs and lower extremity weakness, thought to 
possibly be related to diabetic neuropathy.  Exercise 
increased pain and the veteran gained 60 pounds over the past 
few years, was on total disability for the past few years and 
was unable to exercise or participate in any sports program 
due to his disability.  Previous lumbar epidural steroid 
injections and physical therapy did not help back pain.  The 
veteran also had right foot and shoulder pain.  On a pain 
diagram, he indicated multiple areas of pain, including his 
low back and bilateral lower extremities.  The veteran's gait 
was mildly impaired, with a somewhat shuffling gait.  

Further, on examination, there was decreased lumbar lordosis, 
a healing surgical incision in the lumbosacral region and 
left iliac crest.  Flexion-extension was limited secondary to 
pain and postoperative status.  Spasms and tenderness in the 
lumbosacral region, bilaterally, was noted.   There was 
numbness throughout the right buttock, with straight leg 
raise positive at the right at 50 degrees and at the left at 
80 degrees.  Neurologic examination of the lower extremities 
revealed decreased sensation in the right leg, from the knee 
to the foot and, on the left, there was diminished sensation 
in a stocking distribution.  There was much guarding during 
muscle testing that was essentially 4/5.  Right and left deep 
tendon knee and ankle reflexes were "0".  It was further 
noted that an April 2000 MRI of the lumbar spine was 
significant for instrumentation at the lumbosacral junction 
with pedicle screws at L4 and S1, and disc struts, L4-5 and 
L5-S1 levels.  There was mild generalized disk bulge at L3-4.  
Medication was recommended for pain management.  In July, 
single leg raise was negative, bilaterally, with diminished 
right leg sensation.  In September, single leg raise was 
positive at 60 degrees on the right leg, and pain and spinal 
range of motion were noted.  Diagnoses included failed back 
syndrome.

At his November 2000 Board hearing, the veteran testified 
that the March 1999 surgery did not help his back and he 
ambulated with a cane.  Medication reduced the pain somewhat, 
but left him unable to work, as it slurred his speech and 
affected his ability to think, talk and write.  Currently, 
the veteran reported problems sitting for more than thirty 
minutes after which he had to get up and walk around, but had 
back pain after he walked for twenty minutes.  He had 
difficulty sleeping and had to walk around at night.  The 
veteran had constant pain, even with pain medication and 
reported back pain that radiated down his right leg to his 
foot with right leg numbness and spasms.  His right calf and 
leg were generally so sore from spasms in the morning that he 
required a cane.  He said his incision for his bone graft was 
numb.  The veteran stated that since 1999 his range of motion 
decreased, he had very limited range of motion, could barely 
bend over, back bending was worse and he was advised not to 
do any twisting.  Rest did not reduce his pain because when 
he lay down, his back muscles touched the screws in his back 
and caused pain.  The veteran also reported problems with his 
gait, said he shuffled his right foot, tripped and lost his 
balance easily but denied having bladder or bowel problems.  
He was advised to avoid lifting weights and was unable to 
walk for mild exercise.  He was able to drive a car for 
approximately hour.  Further, the veteran's wife testified 
that he had difficulty with activities of daily life, 
including difficulty dressing and was unable to help around 
the house.  The veteran collected long term disability 
benefits due to his back and last worked in March 1999.

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected back disability is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

Diagnostic Code 5295 provides a 20 percent evaluation for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000).  A 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  In cases involving 
Diagnostic Code 5295, VA must determine whether there is 
muscle spasm or comparable pathology. See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  This is the highest schedular evaluation 
available for limitation of motion of the lumbar spine, 
although limitation of motion is considered in evaluating the 
severity of intervertebral disc syndrome under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Where two Diagnostic Codes are available for application the 
one that allows for a higher disability evaluation will be 
applied.

1. In Excess of 20 Percent from March 20, 1996 to August 17, 
1998

Upon review of the evidence of record, the Board is of the 
opinion that the criteria for a rating in excess of 20 
percent during this time period are not met.  The functional 
loss contemplated by 38 C.F.R. §§ 4.40 and 4.45 such as to 
warrant a finding of severe intervertebral disc syndrome, and 
thus a rating of 40 percent under Diagnostic Code 5293, is 
not shown.  The neurological findings associated with the 
veteran's low back disorder were consistently within normal 
limits, despite his complaints of pain.  The medical evidence 
is entirely negative for complaints of spasms or treatment 
that involved back injections and the veteran did not 
complain of spasm at the March 1996 VA examination during 
which he described radiating low back pain but was able to 
flex his spine to 90 degrees without pain and a neurological 
examination was normal.  Thus, severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief is, in the Board's opinion, not demonstrated because 
the rating depends, in part, on an accurate description of 
symptoms, including their frequency and severity.  Further, 
while the January 1998 MRI report indicates a narrow canal 
made the veteran's lumbar spine quite symptomatic, in March 
1998, his back was described as stable.  The Board finds that 
the service- connected low back disorder does not warrant a 
rating in excess of 20 percent under Diagnostic Code 5293 
during this time period. 

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Upon review of the evidence of record, the Board 
is of the opinion that not even moderate limitation of motion 
is shown at the March 1996 VA examination when the examiner 
described full range of motion of the lumbosacral spine.  
There was also full range of motion upon private examination 
in August 1997.

A 40 percent evaluation could be assigned under Diagnostic 
5295 for severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space or some of the 
above with abnormal mobility on forced motion. However, such 
severe symptomatology is not persuasively shown.  
Kyphoscoliosis or deformity was not shown in March 1996 when 
examined by VA, and the x-ray report indicated the overall 
appearance was very similar to a 1992 examination.  
Furthermore, the January 1998 MRI report, that showed the L2-
3 and L4-5 small disc bulges, L3-4 small central disc 
protrusion, L5-S1 post surgical changes and small left 
foraminal disc protrusion, was essentially unchanged since 
January 1993.  Marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or some of these symptoms with abnormal mobility on 
forced motion were not been shown.  In others words, the 
veteran has on occasion, shown an incident symptom 
contemplated in the 40 percent evaluation under Diagnostic 
Code 5295, but on the whole, his symptomatology did not 
amount or even more nearly approximate, the symptomatology 
associated with severe lumbosacral strain under that code.  
Even when the factors of weakened movement, excess 
fatigability or incoordination of the affected lumbosacral 
spine area and functional loss due to pain is considered, as 
required by the DeLuca case, an increased rating is not 
warranted.  This is because, as indicated above, the range of 
motion of the lumbar spine is only slightly limited by the 
service- connected low back disability.

The medical evidence since the veteran reopened his claim has 
not shown that the surgical scar of the back was poorly 
nourished with repeated ulceration, or painful and tender on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2000).  The scar observed on VA examination in 
March 1996 was found to be well healed and noninfected.  
Accordingly, a separate compensable rating under the holding 
in Esteban v. Brown, 6 Vet. App. 259 (1994) is not warranted.

Thus, although the service-connected back disorder could be 
rated by recourse to several diagnostic codes, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes in order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (2000).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 20 
percent evaluation assigned under Diagnostic Code 5293 
accurately reflects the actual degree of functional 
impairment demonstrated in this case.  See 38 C.F.R. §§ 4.10, 
4.40.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b).

2. In Excess of 40 Percent from August 18, 1998 to May 31, 
1999

The Board is of the opinion that a rating in excess of 40 
percent for the service-connected degenerative disc disease, 
lumbar spine, postoperative, is not warranted from August 18, 
1998 to May 31, 1999 (exclusive of March 22 to May 31, 1999).

As there was no significant demonstrable muscle spasm 
observed during the February 1999 VA examination, and no 
findings of absent ankle jerk, postural abnormalities or 
fixed deformities during this time, the assignment of a 60 
percent rating would not be appropriate at this time under 
Diagnostic Code 5293.   While some loss of lumbar lordosis 
was noted in private orthopedic records in October 1998 and 
neurological examination revealed hypesthesia in the right 
leg there were no motor or sensory deficits of the upper or 
lower extremities and reflexes were symmetrically decreased.  
Spondylosis with nerve root impingement and disc herniation 
was shown on MRI.  Although when examined by VA in February 
1999, the veteran reported radiating pain and leg and muscle 
spasms, the neurological examination was unremarkable with 
normal motor and sensory findings, except for the decreased 
sensation in the right lower leg on the lateral side.  The 
examiner reported no weakness or muscle spasms, only 
tenderness in the low back.  Posture and musculature were 
normal.  There was no muscle atrophy.  Range of motion was 
limited to 45 degrees of flexion, 22 degrees of extension, 40 
degrees of left and right lateral movements and 35 degrees 
right and left lateral rotation.  The range of motion of the 
lumbar spine was shown to be severely restricted only on 
forward flexion and extension, that is, only in two planes of 
excursion.  Viewed as a whole, pronounced intervertebral disc 
syndrome is not shown or more nearly approximated.  38 C.F.R. 
§ 4.7.  The evidence indicates that the symptomatology 
associated with the service-connected back disability was 
severe, but not pronounced.  Further, as no evidence has been 
presented to show that that there is ankylosis of the spine, 
or a fractured vertebra, a higher rating would not be 
assignable under Diagnostic Codes 5289, 5286 or 5285.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2000).

Further, the medical evidence dated in March and April 1999 
shows that the veteran's surgical incision site was healed, 
and a separate compensable evaluation is not warranted.  See 
Esteban v. Brown, 6 Vet. App. at 259.

Accordingly, an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, postoperative, 
from August 18, 1998 to May 31, 1999 (exclusive of March 22 
to May 31, 1999) is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).

3. In Excess of 20 Percent from June 1, 1999

Upon review of the evidence of record, the Board finds that, 
resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 60 percent disability rating under 
Diagnostic Code 5293 have been approximated for the veteran's 
degenerative disc disease of the lumbar spine, postoperative, 
from June 1, 1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.40, 4.71a, Diagnostic Code 5293.  The recent evidence 
of pain on motion and assertions of flare-ups of back pain 
point to a more restricted limitation of motion of the lumbar 
spine than is contemplated in the rating currently assigned.  
See DeLuca v. Brown, 8 Vet. App. at 204-7.  Accordingly, the 
Board is of the opinion that the overall disability picture 
suggests symptomatology that more nearly approximates 
pronounced intervertebral disc syndrome with recurring 
attacks and intermittent relief.  

Furthermore, the medical evidence does not document that a 
separate compensable evaluation for a surgical scar is not 
warranted.  See Esteban v. Brown, 6 Vet. App. at 259.

In reaching this decision, the Board has also considered 
possible entitlement to an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000). The record 
indicates that the veteran has asserted that his back 
disorder has significantly affected his employment as a 
computer programmer and then warehouse worker, the latter an 
occupation that requires he lift items stand on his feet for 
long periods of time.  However, the Board has not been 
presented with such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Although the veteran may have 
experienced interference with his employment as a programmer 
and warehouse worker due, in no small measure, to his back 
disorder, he has not presented the Board with evidence to 
that effect.

The Board finds that the veteran's back disorder has not, by 
itself, resulted in marked interference with employment.  
While the service-connected back disorder may have affected 
the veteran's employment picture, it is not shown that the 
disorder has resulted in any more than the normal 
interference with employment that such a disability is likely 
to have and that is contemplated in the 60 percent rating now 
assigned.  The rating is designed to compensate for average 
impairments of earning capacity resulting from service- 
connected disability in civil occupations. 38 U.S.C.A. § 
1155.  The adverse occupational impact of the service- 
connected disability is contemplated in the 60 percent 
evaluation granted herein.  Although it is possible that the 
veteran's service-connected back disorder will, at some 
future date, render the current schedular rating inadequate, 
evidence has not been presented to show that the regular 
schedular standards are inadequate to compensate the veteran 
for the impairment that his service-connected back disorder 
causes now or to demonstrate that unusual or exceptional 
disability factors are present such as to merit 
extraschedular consideration.  Accordingly, the Board finds 
that the RO did not err in determining not to refer this 
claim to the Director of the Compensation and Pension Service 
for an initial determination.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).


















ORDER

For the period from March 20, 1996 to August 17, 1998 a 
rating in excess of 20 percent for service-connected 
degenerative disc disease, lumbar spine, postoperative, is 
denied. 

For the period from August 18, 1998 to May 31, 1999 
(exclusive of the period from March 22 to May 31, 1999), a 
rating in excess of 40 percent for service-connected 
degenerative disc disease, lumbar spine, postoperative, is 
denied.

From June 1, 1999, a rating of 60 percent is granted for 
service-connected degenerative disc disease, lumbar spine, 
postoperative, subject to the laws and regulations governing 
the award of monetary benefits.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

